Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This FINAL office action is a response to the election filed on 11/12/2021
	The Applicant remarks are not proper and not persuasive, therefore, rejections are maintained and made final.
	Claims 1-5	=	final rejection
	Claims 6-25	=	non-elected-withdrawn-without-traverse

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Horne (US 2013/0011704)
Regarding claim 1, the prior art discloses a charging system (abstract), comprising: 
A flow battery (title) including:
At least one pair of electrolyte storage (see pair of electrolyte storage in fig 1, 13, 27-30) including, an anolyte storage configured to contain an anolyte solution, and a catholyte storage see anolyte solution/tank/storage/reservoir, and a catholyte solution/tank/storage/reservoir in fig 13-14, 31); 
At least one battery stack (see “battery stack” in one or more of fig 1-2, 7, 10-11, 13, 16-17, 21-31) in fluid communication (see one or more of liquid electrolytes (par 7, 177), all-liquid nature of flow batteries (title, par 9), electrolytes in an all-liquid redox flow battery (title, par 56, 169), flow battery stack assembly 10 based upon the expected state of charge and other fluid properties (par 68), fluid through the redox flow battery stack (par 104), reactant/electrolyte fluid/liquid (par 110, 146)) with the at least one pair of electrolyte storage, wherein the at least one battery stack is configured to:
Receive electrical energy from a power source (see “Power Source” shown in one or more of fig 1, 13, 17, 21, 27-30) and to facilitate redox reactions (see one or more of title and/or one or more of fig 1-8, 13-17, 21, 25-31 for redox reactions) storing the received electrical power as chemical energy by the anolyte and catholyte solutions;
Supply electrical energy to an electrical load (electrical load = one or more of “DC/electrical Load”, Power/electrical Grid (fig 13A, 27-30), electric vehicle (par 28-29, 114, 119-120, 122, 135, 231, 238, 258, 265)), and to facilitate redox reactions releasing chemical energy stored by the anolyte and catholyte solutions as electrical energy to the electrical load (see at least fig 1, 13, 17, 27-30); and
One or more charging ports configured for electrical communication with an electric vehicle (fig 13B-C, 21);
Wherein the power source is an electrical grid (electrical grid shown in fig 13A-D, 21 and/or par 30, 98-100); and
Wherein the load includes at least one of the electric vehicle or the electrical grid (see electric vehicle in one or more of par. 28-29, 114, 119-120, 122, 135, 231, 238, 258, 265 or electrical grid in one or more of  fig. 13A-D, 21 and/or one or more of par. 4-6, 57, 59, 98-100)
(Claim 2) wherein the system is further configured to receive electrical power from at least one other power source (i.e., variety of power sources (par 8), solar power (par 24-25), AC power (par 30), wind, thermal energy (par 98), mechanical power source (par 131), hydroelectric power (par 233)) different from the electrical grid.
(Claim 3) wherein the other power source is selected from renewable energy sources and electrical generators (see one or more of par 5, 73, 100, 112-114, 120, 125).
one or more of par 61, 114, 128, 193, 196, 253)
(Claim 5) wherein the at least one battery stack comprises:
A first battery stack (stack 1 in fig 13A-D) in fluid communication with the at least one pair of electrolyte storage (anolyte and catholyte in fig 13A-D), wherein the first battery stack is configured to receive electrical energy from a power source (utility grid 202 and/or Fuel cell 352 and/or power conversion system 208 in fig 13A-D) and to facilitate redox reactions (see one or more of title and/or one or more of fig 1-8, 13-17, 21, 25-31 for redox reactions) storing the received electrical power as chemical energy by the anolyte and catholyte solutions; and
A second battery stack (stack 2 in fig 13A-D) in fluid communication with the at least one pair of electrolyte storage (anolyte and catholyte in fig 13A-D), wherein the second battery stack is configured to supply electrical energy to the electrical load (DC load and/or Charger and/or electric vehicle and/or Inverter 358 in fig 13A-D), and to facilitate redox (see one or more of title and/or one or more of fig 1-8, 13-17, 21, 25-31 for redox reactions) reactions releasing chemical energy stored by the anolyte and catholyte solutions as electrical energy to the electrical load.
		Response to Applicant Remarks
The Applicant argues that: “Claims 1-5 stand rejected under 35 U.S.C. § 102(a) (1), as being allegedly anticipated by Horne (US 2013/0011704).
Without admitting to the propriety of the rejections, the Applicant does not concede that the subject matter encompassed by the claims is unpatentable over the art applied or cited in the office action.”
				Examiner Response
The Applicant remarks are not persuasive and not proper because the Applicant fails to explain why/what/how the Applicant does not concede that the subject matter encompassed by the claims is unpatentable over the art applied. The Examiner however, reconsidered the 102 rejection and determines that the prior art reads on claims 1-5 and clearly discloses every elements in claims 1-5.
The rejection is final.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/PAUL DINH/Primary Examiner, Art Unit 2851